Exhibit 10.2

 

October 29, 2008

 

Gerard T. Feeney

Chief Financial Officer

Wave Systems Corp.

480 Pleasant Street

Lee, MA 01238

 

Dear Mr. Feeney:

 

We are pleased to confirm the arrangements under which Security Research
Associates, Inc. (“SRA”) is engaged by Wave Systems Corp. (the “Company”) as
non-exclusive placement agent on a “best-efforts” basis in connection with one
or more equity financing transactions to be completed by the Company (a
“Financing”).  The term of this Agreement shall extend to November 4, 2008 (the
“Term”).

 

During the term of our engagement, we will provide you with assistance in
connection with the Financing, which may include performing valuation analyses
and assisting you in negotiating the financial aspects of the transaction. 
During the term of our engagement, we will also identify and contact potential
investors for the Company (the “SRA Investors”).

 

In the event the Financing is consummated, the Company agrees to pay to SRA a
transaction fee (the “Transaction Fee”) consisting of (i) 6% (six percent) of
the gross proceeds from the Financing received by the Company at closing, and
(ii) 36 month warrants to acquire a number of shares of the Company’s Common
Shares equal to 6% (six percent) of the aggregate gross proceeds from the
Financing received by the Company divided by the effective price per share of
the Company’s common shares (on an as-if converted basis in the event of a
convertible security) paid by all of the investors in the Financing received by
the Company at closing (the “SRA Warrants”).  There will be no Transaction Fees
or Warrants issued to SRA on the exercise of Warrants by Investors.

 

The SRA Warrants issued to SRA pursuant to this agreement will have a “cashless
exercise” provision and will have an exercise price of $0.40 per share and the
underlying shares will be fully registered and issued from the Company’s shelf. 
.

 

The SRA Warrants received by SRA from the Company pursuant to this agreement
shall be subject to a lock-up restriction which complies with NASD Conduct
Rule 2710(g)(1). The SRA warrants shall not be sold by SRA during the offering,
or sold, transferred, assigned, pledged, or hypothecated, or be the subject of
any hedging, short sale, derivative, put, or call transaction that would result
in the effective economic disposition of the securities by any person for a
period of 180 days immediately

 

--------------------------------------------------------------------------------


 

following the date of effectiveness or commencement of sales of the public
offering of the Company’s stock, except as provided in NASD Conduct
Rule 2710(g) (2).

 

Subject to applicable laws, rules and regulations, the Company agrees to provide
all information and documents reasonably required to permit the SRA Investors to
make an informed investment decision with respect to an investment in the
Company. Such information and documents shall be provided at the cost of the
Company.

 

The Company also agrees to reimburse SRA periodically, upon request, or upon
termination of our services pursuant to this letter (the “Agreement”), for our
reasonable and reasonably documented out-of-pocket expenses, incurred in
connection with our financial advisory services and the Financing, including the
reasonable fees and expenses of legal counsel, travel expenses and printing. All
such out-of-pocket fees and expenses shall not exceed a combined aggregate
amount of $10,000.

 

Please note that any written or oral opinion or advice provided by SRA in
connection with our engagement is exclusively for the information of the Board
of Directors and senior management of the Company, and may not be disclosed to
any third party (other than the Company’s legal, accounting or other advisors,
who shall have been instructed with respect to the confidentiality of such
advice) or circulated or referred to publicly without our prior written consent,
except as to the extent required by law, judicial or administrative process or
regulatory demand.

 

The Company or SRA shall be entitled to terminate this Agreement before the end
of the agreement Term on written notice to the other party at the address set
forth for such party on the signature page hereof.  In the event of the
termination of this Agreement, SRA shall be entitled to be paid its existing
reasonable out-of-pocket expenses subject to the terms described above.  The
confidentiality provisions of this Agreement shall be unaffected by the
termination of this agreement.  The Company shall not be obligated to reimburse
any expenses incurred by SRA or its advisors with respect to activities
undertaken after notification of termination is given.

 

SRA is an independent contractor and placement agent of the Company. SRA will
not have any right or authority to bind the Company or otherwise create any
obligations of any kind on behalf of the Company and will make no representation
to any third party to the contrary.

 

During the term of this Agreement and thereafter, each of the Company and SRA
agrees to keep confidential and not disclose to any third party any confidential
information of the other party, and to use such confidential information only in
connection with the engagement hereunder; provided, however, the foregoing will
not prohibit disclosures (i) to the parties’ employees, agents and other
representatives to the extent necessary to enable the Company or SRA to perform
its responsibilities under this Agreement, (ii) to the extent required by law,
judicial or administrative process or regulatory demand, or (iii) with respect
to matters which become public other than by the actions of the disclosing party
hereunder. This section will survive the termination of this Agreement for a
period of five years.

 

--------------------------------------------------------------------------------


 

Each of the Company and SRA agrees that in connection with any Financing
intended to qualify for the exemption from the registration requirements of the
Securities Act of 1933, as amended (the “Act”), provided by Section 4(2) of the
Act, the Company and SRA shall limit offers to sell, and solicitations of offers
to buy, securities of the Company in connection with the Financing to persons
reasonably believed by it to be “qualified institutional buyers” as such term is
defined in Rule 144A under the Act or “accredited investors” as such term is
defined in Rule 501(a) of Regulation D promulgated under the Act.

 

Each of the Company and SRA agrees that any offers it makes in connection with
the Financing will be made only to prospective purchasers on an individual basis
and that it will not engage in any form of general solicitation or general
advertising (within the meaning of Rule 502 under the Act) in connection with
the Financing.  Each of the Company and SRA agrees to conduct the Financing in a
manner intended to comply with the registration or qualification requirements,
or available exemptions there from, under applicable state “blue sky” laws and
applicable securities laws of other jurisdictions.

 

The Company may decline to consummate the Financing with any prospective
purchaser in the Company’s sole discretion.

 

The Company agrees to:

 

(a)                                  Indemnify and hold SRA harmless against any
and all losses, claims, damages or liabilities to which SRA may become subject
arising out of or in connection with any of the services rendered by SRA
pursuant to this Agreement, unless such losses, claims, damages or liabilities
resulting from the gross negligence or willful misconduct of SRA or a breach of
this agreement by SRA; and

 

(b)                                 Reimburse SRA periodically for reasonable
legal or other expenses incurred by SRA in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any lawsuits, investigations, claims or
other proceedings arising in any manner out of or in connection with the
rendering of services by SRA pursuant to this Agreement (including, without
limitation, in connection with the enforcement of this Agreement and the
indemnification obligations set forth herein); it being understood however that
the Company shall have no obligation to reimburse SRA for any such expenses and
SRA shall immediately repay any such reimbursements by the Company in the event
any losses, claims, damages or liabilities are finally judicially determined to
have resulted from the gross negligence or willful misconduct of SRA or a breach
of this agreement by SRA.

 

The Company agrees that the indemnification and reimbursement commitments set
forth in this document shall apply whether or not SRA is a formal party to any

 

--------------------------------------------------------------------------------


 

lawsuits, arbitrations, claims or other proceedings and that such commitments
shall extend upon the terms set forth in this paragraph to any controlling
person, affiliate, director, officer, employee or agent of SRA (each, with SRA,
an “Indemnified Person”).  In the event an Indemnified Person is made a formal
party to a lawsuit, claim or other proceeding arising out of or in connection
with any of the services rendered by SRA pursuant to this Agreement, and the
Company takes over the defense of such action for an Indemnified Person, the
Company further agrees that it will not, without such Indemnified Person’s prior
written consent, which consent shall not be unreasonably withheld, enter into
any settlement of a lawsuit, claim or other proceeding arising out of or in
connection with the transaction unless such settlement includes an express and
unconditional release from the party bringing the lawsuit, claim or other
proceeding of all Indemnified Persons.  With respect to the immediately
preceding sentence, in the event an Indemnified Person reasonably withholds
their consent to a settlement, the Indemnified Person shall be responsible for
all subsequent costs and expenses arising out of the defense of the Indemnified
Person.

 

The Company further agrees that the Indemnified Persons are entitled to retain
separate counsel of their selection in connection with any of the matters in
respect of which indemnification, reimbursement or contribution may be sought
under this Agreement, provided that, in connection with any one action or
proceeding, the Company shall not be responsible for the fees and expenses of
more than one separate law firm or individual attorney in any one jurisdiction
for all Indemnified Persons.

 

Any dispute arising out of this Agreement shall be resolved in an arbitration
conducted pursuant to the rules of the National Association of Securities
Dealers, Inc. in New York, NY.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this Agreement, which shall
become a binding agreement upon our receipt. We are delighted to accept this
engagement and look forward to working with you on this assignment.

 

Very truly yours,

Brian G. Swift, Chairman and CEO

 

Agreement Confirmed by:

 

Security Research Associates, Inc.

 

Wave Systems Corp.

80 E. Sir Francis Drake Boulevard, Suite 3F

 

480 Pleasant Street

Larkspur, CA 94939

 

Lee, MA 01238

 

 

 

By:

/s/ David N. Olson

 

By:

/s/ Gerard T. Feeney

 

David N. Olson

 

Mr. Gerard T. Feeney

 

Managing Director

 

Chief Financial Officer

Date: 10/29/08

 

Date: 10/29/08

 

--------------------------------------------------------------------------------